


Exhibit 10.6

 

LUMARA HEALTH INC.

 

Amended and Restated 2013 Incentive Compensation Plan

 

1.                      Establishment; Effective Date; Purposes; and Duration.

 

(a)       Establishment of the Plan; Effective Date.  Lumara Health Inc.
(formerly known as K-V Pharmaceutical Company), a Delaware corporation (“Lumara
Health”), previously established this incentive compensation plan to be known as
the “K-V Pharmaceutical Company 2013 Incentive Compensation Plan” (as
subsequently amended and restated, the “Lumara Plan”).  The Lumara Plan was
effective as of the effective date of the Sixth Amended Joint Chapter 11 Plan of
Reorganization for K-V Discovery Solutions, Inc. and its Affiliated Debtors
(“Plan of Reorganization”), filed on July 19, 2013 with, and approved on
August 29, 2013 by, the United States Bankruptcy Court for the Southern District
of New York, as the same may be amended or modified (“Effective Date”).

 

The Lumara Plan was assumed by AMAG Pharmaceuticals, Inc. (the “Company”) on
November 12, 2014, upon consummation of the transactions contemplated by that
Agreement and Plan of Merger dated September 28, 2014, by and among the Company,
Lumara Health, Snowbird, Inc. and Lunar Representative, LLC (the “Merger”). 
This version of the Lumara Plan, to be known as the “Lumara Health Inc. Amended
and Restated 2013 Incentive Compensation Plan” (hereinafter, referred to as the
“Plan”) is an amendment and complete restatement of the Lumara Plan as assumed
in the Merger.  The Plan permits the grant of Nonqualified Stock
Options, Incentive Stock Options, Stock Appreciation Rights, Restricted Stock,
Restricted Stock Units, Other Stock-Based Awards,  Dividend Equivalents and
Cash-Based Awards.  The Plan shall remain in effect as provided in Section 1(c).

 

(b)       Purposes of the Plan.  The purposes of the Plan are: (i) to enhance
the Company’s and the Affiliates’ ability to attract highly qualified personnel;
(ii) to strengthen their retention capabilities; (iii) to enhance the long-term
performance and competitiveness of the Company and the Affiliates; and (iv) to
align the interests of Participants with those of the Company’s shareholders.
 To accomplish such purposes, the Plan provides that the Company may grant
Nonqualified Stock Options, Incentive Stock Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units, Other Stock-Based Awards, Dividend
Equivalents and Cash- Based Awards.

 

(c)       Duration of the Plan.  The Plan shall remain in effect, subject to the
right of the Board of Directors to amend or terminate the Plan at any time
pursuant to Section 15, until all Shares subject to it shall have been
delivered, and any restrictions on such Shares have lapsed, pursuant to the
Plan’s provisions.  However, in no event may an Award be granted under the Plan
on or after ten years from the Effective Date.

 

2.     Definitions.

 

Certain terms used herein have the definitions given to them in the first
instance in which they are used.  In addition, for purposes of the Plan, the
following terms are defined as set forth below:

 

(a)                                 “Affiliate” means (i) any Subsidiary; and/or
(ii) any Person that directly or indirectly controls, is controlled by or is
under common control with the Company.  The term “control” (including,  with
correlative meaning,  the terms “controlled by” and “under common control
with”), as applied to any Person, means the possession, directly or indirectly,
of the power to direct or cause the

 

--------------------------------------------------------------------------------


 

direction of the management and policies of such Person, whether through the
ownership of voting or other securities, by contract or otherwise.

 

(b)                                 “Applicable Exchange” means such securities
exchange or inter-dealer quotation system as may at the applicable time be the
principal market for the Common Stock.

 

(c)                                  “Award” means,  individually or
collectively,  a grant under the Plan of Nonqualified Stock Options, Incentive
Stock Options, Stock Appreciation Rights, Restricted Stock Awards, Restricted
Stock Units, Other Stock-Based Awards, Dividend Equivalents and Cash-Based
Awards.

 

(d)                                 “Award Agreement” means either: (a) a
written agreement entered into by the Company and a Participant setting forth
the terms and provisions applicable to an Award granted under the Plan, or (b) a
written or electronic statement issued by the Company to a Participant
describing the terms and provisions of such Award, including any amendment or
modification thereof.  The Committee may provide for the use of electronic,
internet or other non-paper Award Agreements,  and the use of electronic, 
internet or other non-paper means for the acceptance thereof and actions
thereunder by a Participant.  For the avoidance of doubt, the term “Award
Agreement” includes any Individual Agreement setting forth the terms and
provisions applicable to an Award.

 

(e)                                  “Board” or “Board of Directors” means the
Board of Directors of the Company.

 

(f)                                   “Business Relationship” means service to
the Company or any of its Affiliates, or its or their successors, in the
capacity of an employee, officer, director, consultant or advisor.

 

(g)                                  “Cash-Based Award” means an Award,  whose
value is determined by the Committee, granted to a Participant, as described in
Section 11.

 

(h)                                 “Change of Control” means (i) the sale of
all or substantially all of the assets of the Company on a consolidated basis to
an unrelated person or entity, (ii) a merger, reorganization or consolidation
pursuant to which the holders of the Company’s outstanding voting power and
outstanding stock immediately prior to such transaction do not own a majority of
the outstanding voting power and outstanding stock or other equity interests of
the resulting or successor entity (or its ultimate parent, if applicable)
immediately upon completion of such transaction, (iii) the sale of all of the
Common Stock of the Company to an unrelated person, entity or group thereof
acting in concert, or (iv) any other transaction in which the owners of the
Company’s outstanding voting power immediately prior to such transaction do not
own at least a majority of the outstanding voting power of the Company or any
successor entity immediately upon completion of the transaction other than as a
result of the acquisition of securities directly from the Company.

 

(i)                                     “Change of Control Price” means the
value as determined by the Committee of the consideration payable, or otherwise
to be received by stockholders, per share of Common Stock pursuant to a Change
of Control.

 

(j)                                    “Code” means the Internal Revenue Code of
1986, as it may be amended from time to time, including rules and regulations
promulgated thereunder and successor provisions and rules and regulations
thereto.

 

(k)                                 “Committee” means either the Board or the
Compensation Committee of the Board or a similar committee performing the
functions of the compensation committee and which is comprised of not less than
two Non-Employee Directors who are independent.

 

--------------------------------------------------------------------------------


 

(l)                                     “Common Stock” means common stock,  par
value $0.01 per share,  of the Company.  In the event of any adjustment pursuant
to Section 4(c), the stock or security resulting from such adjustment shall be
deemed to be Common Stock within the meaning of the Plan.

 

(m)                             “Consultant” means a consultant, advisor or
other independent contractor who is a natural person and performs services for
the Company or an Affiliate in a capacity other than as an Employee or
Non-Employee Director.

 

(n)                                 “Director” means any individual who is a
member of the Board of Directors of the Company.

 

(o)                                 “Disaffiliation” means an Affiliate’s
ceasing to be an Affiliate for any reason (including as a result of a public
offering, or a spin-off or sale by the Company, of the stock of the Affiliate)
or a sale of a division of the Company or an Affiliate.

 

(p)                                 “Dividend Equivalent” means a right to
receive the equivalent value (in cash or Shares) of dividends that would
otherwise be paid on the Shares subject to an Award but that have not been
issued or delivered, awarded under Section 10.

 

(q)                                 “Effective Date” shall have the meaning
ascribed to such term in Section 1(a).

 

(r)                                    “Eligible Grantee” means any Employee, 
Non-Employee Director,  or Consultant, and any prospective Employee and
Consultant who has accepted an offer of employment or consultancy from the
Company or any Affiliate, in each case, only to the extent eligible to receive
an award under the Plan in accordance with NASDAQ Listing Rule 5635(c)(3) and
the applicable guidance issued thereunder.

 

(s)                                   “Employee” means any person designated as
an employee of the Company and/or an Affiliate on the payroll records thereof.
 An Employee shall not include any individual during any period he or she is
classified or treated by the Company or an Affiliate as an independent
contractor, a consultant, or any employee of an employment, consulting, or
temporary agency or any other entity other than the Company and/or an Affiliate
without regard to whether such individual is subsequently determined to have
been, or is subsequently retroactively reclassified as a common-law employee of
the Company and/or an Affiliate during such period.  For the avoidance of doubt,
a Director who would otherwise be an “Employee” within the meaning of this
Section 2(t) shall be considered an Employee for purposes of the Plan.

 

(t)                                    “Exchange Act” means the Securities
Exchange Act of 1934,  as it may be amended from time to time, including the
rules and regulations promulgated thereunder and successor provisions and
rules and regulations thereto.

 

(u)                                 “Fair Market Value” means (i) “Fair Market
Value” as defined in any Individual Agreement to which the applicable
Participant is a party, or (ii) if there is no such Individual Agreement or if
it does not define Fair Market Value: (A) if the Common Stock is listed on a
national securities exchange, as of any given date, the closing price for the
Common Stock on such date on the Applicable Exchange, or if Shares were not
traded on the Applicable Exchange on such measurement date, then on the next
preceding date on which Shares are traded, all as reported by such source as the
Committee may select, or (B) if the Common Stock is not listed on a national
securities exchange, Fair Market Value shall be determined by the Committee in
good faith in a manner that complies with Sections 409A and 422 of the Code, to
the extent applicable.

 

--------------------------------------------------------------------------------


 

(v)                                 “Freestanding SAR” means an SAR that is
granted independently of any Options, as described in Section 7.

 

(w)                               “Grant Date” means the later of: (i) the date
on which the Committee (or its designee) by resolution, written consent or other
appropriate action selects an Eligible Grantee to receive a grant of an Award,
determines the number of Shares or other amount to be subject to such Award and,
if applicable, determines the Option Price or Grant Price of such Award,
provided that as soon reasonably practical thereafter the Committee (or its
designee) both notifies the Eligible Grantee of the Award and enters into an
Award Agreement with the Eligible Grantee, or (ii) the date designated as the
“grant date” in an Award Agreement.

 

(x)                                 “Grant Price” means the price established as
of the Grant Date of an SAR pursuant to Section 7 used to determine whether
there is any payment due upon exercise of the SAR.

 

(y)                                 “Incentive Stock Option” or “ISO” means a
right to purchase Shares under the Plan in accordance with the terms and
conditions set forth in Section 6 and which is designated as an Incentive Stock
Option and which is intended to meet the requirements of Section 422 of the
Code.

 

(z)                                  “Individual Agreement” means an employment,
change of control, consulting or similar services agreement between a
Participant and the Company or an Affiliate that is in effect as of the Grant
Date of an Award hereunder.

 

(aa)                          “Non-Employee Director” means a Director who is
not an Employee.

 

(bb)                          “Nonqualified Stock Option” or “NQSO” means a
right to purchase Shares under the Plan in accordance with the terms and
conditions set forth in Section 6 and which is not intended to meet the
requirements of Section 422 of the Code or otherwise does not meet such
requirements.

 

(cc)                            “Notice” means notice provided by a Participant
to the Company in a manner prescribed by the Committee.

 

(dd)                          “Option” or “Stock Option” means an Incentive
Stock Option or a Nonqualified Stock Option, as described in Section 6.

 

(ee)                            “Option Price” means the price at which a Share
may be purchased by a Participant pursuant to an Option.

 

(ff)                              “Other Stock-Based Award” means an
equity-based or equity-related Award, other than an Option, SAR, Restricted
Stock, Restricted Stock Unit or Dividend Equivalent, granted in accordance with
the terms and conditions set forth in Section 9.

 

(gg)                            “Participant” means any Eligible Grantee who
holds one or more outstanding Awards.

 

(hh)                          “Period of Restriction” means the period of time
during which Shares of Restricted Stock or Restricted Stock Units are subject to
a substantial risk of forfeiture and/or other restrictions, or, as applicable,
the period of time within which performance is measured for purposes of
determining whether such an Award has been earned, and, in the case of
Restricted Stock,  the transfer of Shares of Restricted Stock is limited in some
way,  in each case in accordance with Section 8.

 

--------------------------------------------------------------------------------


 

(ii)                                  “Restricted Stock” means an Award of
Shares granted to a Participant, subject to the applicable Period of
Restriction, pursuant to Section 8.

 

(jj)                                “Restricted Stock Unit” means an unfunded
and unsecured promise to deliver Shares or cash, subject to the applicable
Period of Restriction, granted pursuant to Section 8.

 

(kk)                          “Rule 16b-3” means Rule 16b-3 under the Exchange
Act, or any successor rule, as the same may be amended from time to time.

 

(ll)                                  “SEC” means the Securities and Exchange
Commission.

 

(mm)                  “Securities Act” means the Securities Act of 1933, as it
may be amended from time to time,  including the rules and regulations
promulgated thereunder and successor provisions and rules and regulations
thereto.

 

(nn)                          “Share” means a share of Common Stock (including
any new,  additional or different stock or securities resulting from any change
in corporate capitalization as listed in Section 4(c)).

 

(oo)                          “Stock Appreciation Right” or “SAR” means an
Award,  granted alone (a “Freestanding SAR”) or in connection with a related
Option (a “Tandem SAR”), designated as an SAR, pursuant to the terms of
Section 7.

 

(pp)                          “Subsidiary” means any present or future
corporation which is or would be a “subsidiary corporation” of the Company as
the term is defined in Section 424(f) of the Code.

 

(qq)                          “Substitute Awards” means Awards granted or Shares
issued by the Company in assumption of, or in substitution or exchange for,
options or other awards previously granted, or the right or obligation to grant
future options or other awards, by a company acquired by the Company and/or an
Affiliate or with which the Company and/or an Affiliate combines, or otherwise
in connection with any merger, consolidation, acquisition of property or stock,
or reorganization involving the Company or an Affiliate, including a transaction
described in Code Section 424(a).

 

(rr)                                “Termination of Service” means the
termination of the applicable Participant’s Business Relationship.  Unless
otherwise determined by the Committee (and subject to the limitations applicable
to ISOs under the Code), a Termination of Service shall not be considered to
have occurred in the case of: (i) a transfer to the employment or service of the
Company from an Affiliate or from the Company to an Affiliate, or from one
Affiliate to another; or (ii) an approved leave of absence for military service
or sickness, or for any othe rpurpose approved by the Company, if the employee’s
right to re-employment is guaranteed either by statute or by contract or under
the policy pursuant to which the leave of absence was granted or if the
Committee otherwise so provides in writing.  The Committee may determine, in its
sole discretion, that changes in status between service as an Employee,
Non-Employee Director, and a Consultant will not constitute a Termination of
Service if the individual continues to perform bona fide services for the
Company or an Affiliate (subject to the limitations applicable to ISOs under the
Code).  A Participant employed by, or performing services for, an Affiliate or a
division of the Company or of an Affiliate shall be deemed to incur a
Termination of Service if, as a result of a Disaffiliation, such Affiliate or
division ceases to be an Affiliate or such a division, as the case may be, and
the Participant does not immediately thereafter become an employee of, or
service provider for, the Company or another Affiliate.  The Committee shall
have the discretion to determine whether and to what extent the vesting of any
Awards shall be tolled during any paid or unpaid leave of absence.

 

--------------------------------------------------------------------------------


 

3.     Administration.

 

(a)       General.  The Plan shall be administered by the Committee, provided
that the amount, timing and terms of the grants of Awards to Non-Employee
Directors shall be determined by the compensation committee or similar committee
comprised solely of Non-Employee Directors.  The Committee shall have exclusive
authority to operate, manage and administer the Plan in accordance with its
terms and conditions.  Notwithstanding the foregoing, in its absolute
discretion, the Board may at any time and from time to time exercise any and all
rights, duties and responsibilities of the Committee under the Plan, including
establishing procedures to be followed by the Committee, but excluding matters
which under any applicable law, regulation or rule, including any exemptive
rule under Section 16 of the Exchange Act (including Rule 16b-3), are required
to be determined in the sole discretion of the Committee.  If and to the extent
that the Committee does not exist or cannot function, the Board may take any
action under the Plan that would otherwise be the responsibility of the
Committee, subject to the limitations set forth in the immediately preceding
sentence.

 

(b)       Authority of the Committee.  The Committee shall have full
discretionary authority to grant, pursuant to the terms of the Plan, Awards to
those individuals who are eligible to receive Awards under the Plan.  Except as
limited by law or by the Certificate of Incorporation or By-Laws of the Company,
and subject to the provisions herein, the Committee shall have full power, in
accordance with the other terms and provisions of the Plan, to:

 

(i)   select Eligible Grantees to whom Awards may from time to time be granted;

 

(ii) determine the time or times of grant, and the extent, if any, of Incentive
Stock Options, Nonqualified Stock Options, Stock Appreciation Rights, Restricted
Stock Awards, Restricted Stock Units, Other Stock-Based Awards, Dividend
Equivalents and Cash-Based Awards, or any combination of the foregoing, granted
to any one or more grantees;

 

(iii) determine the number of shares of Common Stock to be covered by any Award;

 

(iv) determine and modify from time to time the terms and conditions, including
restrictions, not inconsistent with the terms of the Plan, of any Award, which
terms and conditions may differ among individual Awards and Participants, and to
approve the forms of Award Agreements;

 

(v) accelerate at any time the exercisability or vesting of all or any portion
of any Award, provided that the Committee generally shall not exercise such
discretion to accelerate Awards subject to Section 8 except in the event of the
Participant’s death, disability or retirement, or a change in control (including
a Change of Control) (the “Vesting Acceleration Requirements”);

 

(vi) subject to the provisions of Section 6(d), extend at any time the period in
which Stock Options may be exercised; and

 

(vii) at any time, adopt, alter and repeal such rules, guidelines and practices
for administration of the Plan and for its own acts and proceedings as it shall
deem advisable; to interpret the terms and provisions of the Plan and any Award
(including related written instruments); to make all determinations it deems
advisable for the administration of the Plan; to decide all disputes arising in
connection with the Plan; and to otherwise supervise the administration of the
Plan.

 

--------------------------------------------------------------------------------


 

(c)       Award Agreements.  The Committee shall, subject to applicable laws and
rules, determine the date an Award is granted.  Each Award shall be evidenced by
an Award Agreement; however, two or more Awards granted to a single Participant
may be combined in a single Award Agreement.  An Award Agreement shall not be a
precondition to the granting of an Award; provided, however, that (i) the
Committee may, but need not, require as a condition to any Award Agreement’s
effectiveness, that such Award Agreement be executed on behalf of the Company
and/or by the Participant to whom the Award evidenced thereby shall have been
granted (including by electronic signature or other electronic indication of
acceptance), and such executed Award Agreement be delivered to the Company, and
(ii) no person shall have any rights under any Award unless and until the
Participant to whom such Award shall have been granted has complied with the
applicable terms and conditions of the Award.  The Committee shall prescribe the
form of all Award Agreements, and, subject to the terms and conditions of the
Plan, shall determine the content of all Award Agreements.  Subject to the other
provisions of the Plan, any Award Agreement may be supplemented or amended in
writing from time to time as approved by the Committee;  provided that the terms
and conditions of any such Award Agreement as supplemented or amended are not
inconsistent with the provisions of the Plan.  In the event of any dispute or
discrepancy concerning the terms of an Award, the records of the Committee or
its designee shall be determinative.

 

(d)       Discretionary Authority; Decisions Binding.  The Committee shall have
full discretionary authority in all matters related to the discharge of its
responsibilities and the exercise of its authority under the Plan.  All
determinations, decisions, actions and interpretations by the Committee with
respect to the Plan and any Award Agreement, and all related orders and
resolutions of the Committee shall be final, conclusive and binding on all
Participants, the Company and its stockholders, any Affiliate and all persons
having or claiming to have any right or interest in or under the Plan and/or any
Award Agreement.  The Committee shall consider such factors as it deems relevant
to making or taking such decisions, determinations, actions and interpretations,
including the recommendations or advice of any Director or officer or employee
of the Company, any director, officer or employee of an Affiliate and such
attorneys, consultants and accountants as the Committee may select.  A
Participant or other holder of an Award may contest a decision or action by the
Committee with respect to such person or Award only on the grounds that such
decision or action was arbitrary or capricious or was unlawful, and any review
of such decision or action shall be limited to determining whether the
Committee’s decision or action was arbitrary or capricious or was unlawful. 
Notwithstanding anything herein to the contrary, in the event that an Award
Agreement sets forth an alternative mechanism for resolving disputes or standard
of review, the mechanisms and/or standard of review set forth in the Award
Agreement shall control.

 

(e)        Attorneys; Consultants.  The Committee may consult with counsel who
may be counsel to the Company.  The Committee may, with the approval of the
Board, employ such other attorneys and/or consultants, accountants, appraisers,
brokers, agents and other persons, any of whom may be an Eligible Grantee, as
the Committee deems necessary or appropriate.  The Committee, the Company and
its officers and Directors shall be entitled to rely upon the advice, opinions
or valuations of any such persons.  The Committee shall not incur any liability
for any action taken in good faith in reliance upon the advice of such counsel
or other persons.

 

(f)       Delegation of Administration.  Except to the extent prohibited by
applicable law, or any applicable rules of a stock exchange, the Committee may,
in its discretion, allocate all or any portion of its responsibilities and
powers under this Section 3 to any one or more of its members and/or delegate
all or any part of its responsibilities and powers under this Section 3 to any
person or persons selected by it; provided, however, that the Committee may not
(i) delegate to any executive officer of the Company or an Affiliate, or a
committee that includes any such executive officer, the Committee’s authority to
grant Awards, or the Committee’s authority otherwise concerning Awards, awarded
to executive officers of the

 

--------------------------------------------------------------------------------


 

Company or an Affiliate; (ii) delegate the Committee’s authority to grant Awards
to consultants unless any such Award is subject to approval by the Committee; or
(iii) delegate its authority to correct defects, omissions or inconsistencies in
the Plan.  Any such authority delegated or allocated by the Committee under this
Section 3(f) shall be exercised in accordance with the terms and conditions of
the Plan and any rules, regulations or administrative guidelines that may from
time to time be established by the Committee, and any such allocation or
delegation may be revoked by the Committee at any time.

 

(g)    Full Value Award Minimum Vesting Requirements.  Notwithstanding any other
provision in the Plan to the contrary, the minimum restriction or vesting period
with respect to any Restricted Stock Award or Restricted Stock Unit Award
granted to employees shall be no less than one year in the case of a
performance-based restriction or vesting period and no less than three years in
the case of a time-based restriction or vesting period (the “Minimum Vesting
Requirements”); provided, however, that an Award with a time-based restriction
or vesting period may become unrestricted and vested incrementally over such
three year period; and provided further that, (i) the vesting of any such Award
may accelerate (or be accelerated by the Committee) if one or more of the
Vesting Acceleration Requirements is met and (ii) notwithstanding the foregoing,
Restricted Stock Awards and Restricted Stock Unit Awards that result in the
issuance of up to 10% of the shares of Common Stock available for issuance under
the Plan pursuant to Section 4(a) may be granted in the aggregate to any one or
more Eligible Grantees or may be accelerated without respect to such Minimum
Vesting Requirements or Vesting Acceleration Requirements.

 

4.     Shares Subject To The Plan.

 

(a)       Number of Shares Available for Issuance.  The shares of stock subject
to Awards granted under the Plan shall be Shares.  Such Shares subject to the
Plan may be authorized and unissued shares (which will not be subject to
preemptive rights), Shares held in treasury by the Company, Shares purchased on
the open market or by private purchase or any combination of the foregoing. 
Subject to adjustment as provided in Section 4(c), the total number of Shares
that may be issued pursuant to Awards under the Plan as of the effective time of
the Merger and after taking into account any adjustments as a result of the
Merger, shall be 200,000 Shares.

 

(b)       Rules for Calculating Shares Issued.

 

(i)      The shares of Common Stock underlying any Awards under the Plan that
are forfeited, canceled or otherwise terminated (other than by exercise) shall
be added back to the shares of Common Stock available for issuance under the
Plan.

 

(ii)      Notwithstanding the foregoing, the following shares shall not be added
to the shares authorized for grant under the Plan: (i) shares tendered or held
back upon exercise of an Option or settlement of an Award to cover the exercise
price or tax withholding, and (ii) shares subject to a Stock Appreciation Right
that are not issued in connection with the stock settlement of the Stock
Appreciation Right upon exercise thereof.  In the event the Company repurchases
shares of Common Stock on the open market, such shares shall not be added to the
shares of Common Stock available for issuance under the Plan.

 

(iii)      Any Shares delivered under the Plan upon exercise or satisfaction of
Substitute Awards shall not reduce the Shares available for issuance under the
Plan; provided,  however,  that the total number of Shares that may be issued
pursuant to Incentive Stock Options granted under the Plan shall be 200,000
Shares, as adjusted pursuant to paragraphs (i) and (ii) of this Section 4(b) and
Section 4(c).

 

--------------------------------------------------------------------------------


 

(c)       Adjustment Provisions.  Subject to Section 14 hereof, if, as a result
of any reorganization, recapitalization, reclassification, stock dividend, stock
split, reverse stock split or other similar change in the Company’s capital
stock, the outstanding shares of Common Stock are increased or decreased or are
exchanged for a different number or kind of shares or other securities of the
Company, or additional shares or new or different shares or other securities of
the Company or other non-cash assets are distributed with respect to such shares
of Common Stock or other securities, or, if, as a result of any merger or
consolidation, sale of all or substantially all of the assets of the Company,
the outstanding shares of Common Stock are converted into or exchanged for
securities of the Company or any successor entity (or a parent or subsidiary
thereof), the Committee shall make an appropriate or proportionate adjustment in
(i) the maximum number of shares reserved for issuance under the Plan, including
the maximum number of shares that may be issued in the form of Incentive Stock
Options, (ii) the number and kind of shares or other securities subject to any
then outstanding Awards under the Plan, (iii) the repurchase price, if any, per
share subject to each outstanding Restricted Stock Award, (iv) the Option Price
for each share subject to any then outstanding Stock Options under the Plan,
without changing the aggregate Option Price (i.e., the Option Price multiplied
by the number of Stock Options) as to which such Stock Options remain
exercisable and (v) the Grant Price for each share subject to any then
outstanding Stock Appreciation Rights under the Plan, without changing the
aggregate Grant Price (i.e., the Grant Price multiplied by the number of Stock
Appreciation Rights) as to which such Stock Appreciation Rights remain
exercisable.  The Committee shall also make equitable or proportionate
adjustments in the number of shares subject to outstanding Awards and the
exercise price and the terms of outstanding Awards to take into consideration
cash dividends paid other than in the ordinary course or any other extraordinary
corporate event.  The adjustment by the Committee shall be final, binding and
conclusive.  No fractional shares of Stock shall be issued under the Plan
resulting from any such adjustment, but the Committee in its discretion may make
a cash payment in lieu of fractional shares.

 

(d)       No Limitation on Corporate Actions.  The existence of the Plan and any
Awards granted hereunder shall not affect in any way the right or power of the
Company or any Affiliate to make or authorize any adjustment, recapitalization,
reorganization or other change in its capital structure or business structure, 
any merger or consolidation,  any issuance of debt, preferred or prior
preference stock ahead of or affecting the Shares, additional shares of capital
stock or other securities or subscription rights thereto, any dissolution or
liquidation, any sale or transfer of all or part of its assets or business or
any other corporate act or proceeding.

 

5.     Eligibility and Participation.

 

(a)       Eligibility.  Eligible Grantees shall be eligible to become
Participants and receive Awards in accordance with the terms and conditions of
the Plan, subject to the limitations on the granting of ISOs set forth in
Section 6(i)(i).

 

(b)       Actual Participation.  Subject to the provisions of the Plan, the
Committee may, from time to time, select Participants from all Eligible Grantees
and shall determine the nature and amount of each Award.

 

6.     Stock Options.

 

(a)       Grant of Options.  Subject to the terms and provisions of the Plan,
Options may be granted to Participants in such number (subject to Section 4),
and upon such terms, and at any time and from time to time as shall be
determined by the Committee.  The Committee may grant an Option or provide for
the grant of an Option, either from time to time in the discretion of the
Committee or automatically upon the occurrence of specified events, including
the achievement of performance goals,

 

--------------------------------------------------------------------------------


 

the satisfaction of an event or condition within the control of the recipient of
the Option or within the control of others, in any event, as determined by the
Committee.

 

(b)       Award Agreement.  Each Option grant shall be evidenced by an Award
Agreement that shall specify the Option Price, the maximum duration of the
Option, the number of Shares to which the Option pertains, the conditions upon
which the Option shall become exercisable and such other provisions as the
Committee shall determine,  which are not inconsistent with the terms of the
Plan.  The Award Agreement also shall specify whether the Option is intended to
be an ISO or an NQSO.  To the extent that any Option does not qualify as an ISO
(whether because of its provisions or the time or manner of its exercise or
otherwise), such Option, or the portion thereof which does not so qualify, shall
constitute a separate NQSO.

 

(c)       Option Price.  The Option Price for each Option shall be determined by
the Committee and set forth in the Award Agreement; provided that, subject to
Section 6(i)(iii), the Option Price of an Option shall be not less than one
hundred percent (100%) of the Fair Market Value of a Share on the Grant Date of
such Option; provided further, that Substitute Awards or Awards granted in
connection with an adjustment provided for in Section 4(c), in the form of stock
options, shall have an Option Price per Share that is intended to maintain the
economic value of the Award that was replaced or adjusted, as determined by the
Committee.

 

(d)       Duration of Options.  Each Option granted to a Participant shall
expire at such time as the Committee shall determine as of the Grant Date and
set forth in the Award Agreement; provided, however, that no Incentive Stock
Option shall be exercisable later than the tenth (10th) anniversary of its Grant
Date.

 

(e)       Exercise of Options.  Options shall be exercisable at such times and
be subject to such restrictions and conditions as the Committee shall in each
instance determine and set forth in the Award Agreement, which need not be the
same for each grant or for each Option or Participant.  The Committee, in its
sole discretion, may allow a Participant to exercise an Option that has not
otherwise become exercisable pursuant to the applicable Award Agreement, in
which case the Shares then issued shall be Shares of Restricted Stock having a
Period of Restriction analogous to the exercisability provisions of the Option.

 

(f)        Payment.  Options shall be exercised by the delivery of a written
notice of exercise to the Company, in a form specified or accepted by the
Committee, or by complying with any alternative exercise procedures that may be
authorized by the Committee, setting forth the number of Shares with respect to
which the Option is to be exercised, accompanied by full payment for such
Shares,  which shall include applicable taxes,  if any,  in accordance with
Section 16.  The Option Price upon exercise of any Option shall be payable to
the Company in full by cash, check or such cash equivalent as the Committee may
accept.  If approved by the Committee and set forth in the Award Agreement, and
subject to any such terms, conditions and limitations as the Committee may
prescribe and to the extent permitted by applicable law, payment of the Option
Price, in full or in part, may also be made as follows:

 

(i)      Payment may be made in the form of unrestricted and unencumbered Shares
(by actual delivery of such Shares or by attestation) already owned by the
Participant exercising such Option, or by such Participant and his or her spouse
jointly (based on the Fair Market Value of the Common Stock on the date the
Option is exercised); provided, however, that, in the case of an Incentive Stock
Option, the right to make a payment in the form of such already owned Shares may
be authorized only as of the Grant Date of such Incentive Stock Option and
provided further that such already owned Shares must meet any such requirements
as the Committee may

 

--------------------------------------------------------------------------------

 

determine are necessary in order to avoid an accounting earnings charge on
account of the use of such Shares to pay the Option Price).

 

(ii)     Payment may be made by means of a broker-assisted “cashless exercise”
pursuant to which a Participant may elect to deliver a properly executed
exercise notice to the Company, together with a copy of irrevocable instructions
to a broker to deliver promptly to the Company the amount of Share sale or loan
proceeds necessary to pay the Option Price, and, if requested, the amount of any
federal, state, local or non-United States withholding taxes.

 

(iii)    Payment may be made by a “net exercise” pursuant to which the
Participant instructs the Company to withhold a number of Shares otherwise
deliverable to the Participant upon such exercise of the Option having an
aggregate Fair Market Value on the date of exercise equal to the product of:
(i) the Option Price multiplied by (ii) the number of Shares in respect of which
the Option shall have been exercised, increased by the amount of any applicable
withholding taxes.

 

(iv)    Payment may be made by any other method approved or accepted by the
Committee in its discretion.

 

Subject to any governing rules or regulations, as soon as practicable after
receipt of a written notification of exercise and full payment in accordance
with the preceding provisions of this Section 6(f) and satisfaction of tax
obligations in accordance with Section 16, the Company shall deliver to the
Participant exercising an Option, in the Participant’s name, evidence of book
entry Shares, or, upon the Participant’s request, Share certificates, in an
appropriate amount based upon the number of Shares purchased under the Option,
subject to Section  20(i).  Unless otherwise determined by the Committee, all
payments under all of the methods described above shall be paid in United States
dollars.

 

(g)       Rights and Obligations as a Stockholder.   No Participant or other
person shall become the beneficial owner of any Shares subject to an Option, nor
have any rights to dividends or other rights of a stockholder with respect to
any such Shares, until the Participant has actually received such Shares
following exercise of his or her Option in accordance with the provisions of the
Plan and the applicable Award Agreement.

 

(h)       Termination of Service.  Except as otherwise provided by
Section 6(e) or in the applicable Award Agreement, an Option may be exercised
only to the extent that it is then exercisable, and if at all times during the
period beginning with the date of granting of such Option and ending on the date
of exercise of such Option the Participant is an Employee, Non- Employee
Director, or Consultant, and shall terminate immediately upon a Termination of
Service of the Participant.  An Option shall cease to become exercisable upon a
Termination of Service of the holder, except as otherwise set forth in an Award
Agreement.  Notwithstanding the foregoing provisions of this Section 6(h) to the
contrary, the Committee may determine in its discretion that an Option may be
exercised following any such Termination of Service, whether or not exercisable
at the time of such Termination of Service; provided, however, that in no event
may an Option be exercised after the expiration date of such Option and
specified in the applicable Award Agreement.

 

(i)        Limitations on Incentive Stock Options.

 

(i)        General.  No ISO shall be granted to any Eligible Grantee who is not
an Employee of the Company or a Subsidiary on the Grant Date of such Option. 
Any ISO granted

 

--------------------------------------------------------------------------------


 

under the Plan shall contain such terms and conditions, consistent with the
Plan, as the Committee may determine to be necessary to qualify such Option as
an “incentive stock option” under Section 422 of the Code.  Any ISO granted
under the Plan may be modified by the Committee to disqualify such Option from
treatment as an “incentive stock option” under Section 422 of the Code.

 

(ii)       $100,000 Per Year Limitation.  Notwithstanding any intent to grant
ISOs, an Option granted under the Plan will not be considered an ISO to the
extent that it, together with any other “incentive stock options” (within the
meaning of Section 422 of the Code, but without regard to subsection (d) of such
Section) under the Plan and any other “incentive stock option” plans of the
Company, any Subsidiary and any “parent corporation” of the Company within the
meaning of Section 424(e) of the Code, are exercisable for the first time by any
Participant during any calendar year with respect to Shares having an aggregate
Fair Market Value in excess of $100,000 (or such other limit as may be required
by the Code) as of the Grant Date of the Option with respect to such Shares. 
The rule set forth in the preceding sentence shall be applied by taking Options
into account in the order in which they were granted.

 

(iii)      Options Granted to Certain Stockholders.  No ISO shall be granted to
an individual otherwise eligible to participate in the Plan who owns (within the
meaning of Section 424(d) of the Code), at the Grant Date of such Option, more
than ten percent (10%) of the total combined voting power of all classes of
stock of the Company or a Subsidiary or any “parent corporation” of the Company
within the meaning of Section 424(e) of the Code.  This restriction does not
apply if at the Grant Date of such ISO the Option Price of the ISO is at least
one hundred and ten percent (110)% of the Fair Market Value of a Share on the
Grant Date of such ISO, and the ISO by its terms is not exercisable after the
expiration of five years from such Grant Date.

 

7.     Stock Appreciation Rights.

 

(a)       Grant of SARs.  Subject to the terms and conditions of the Plan, SARs
may be granted to Participants at any time and from time to time as shall be
determined by the Committee.  The Committee may grant an SAR (i) in connection
with, and at the Grant Date of, a related Option (a “Tandem SAR”), or
(ii) independent of, and unrelated to, an Option (a “Freestanding SAR”).  The
Committee shall have complete discretion in determining the number of Shares to
which a SAR pertains (subject to Section 4) and, consistent with the provisions
of the Plan, in determining the terms and conditions pertaining to any SAR.

 

(b)       Grant Price.  The Grant Price for each SAR shall be determined by the
Committee and set forth in the Award Agreement, subject to the limitations of
this Section 7(b).  The Grant Price for each Freestanding SAR shall be not less
than one hundred percent (100%) of the Fair Market Value of a Share on the Grant
Date of such Freestanding SAR, except in the case of Substitute Awards or Awards
granted in connection with an adjustment provided for in Section 4(c).  The
Grant Price of a Tandem SAR shall be equal to the Option Price of the related
Option.

 

(c)       Exercise of Tandem SARs.  Tandem SARs may be exercised for all or part
of the Shares subject to the related Option upon the surrender of the right to
exercise the equivalent portion of the related Option.  A Tandem SAR shall be
exercisable only when and to the extent the related Option is exercisable and
may be exercised only with respect to the Shares for which the related Option is
then exercisable.  A Tandem SAR shall entitle a Participant to elect, in the
manner set forth in the Plan and the applicable Award Agreement, in lieu of
exercising his or her unexercised related Option for all or a portion of the
Shares for which such Option is then exercisable pursuant to its terms, to
surrender such

 

--------------------------------------------------------------------------------


 

Option to the Company with respect to any or all of such Shares and to receive
from the Company in exchange therefor a payment described in Section 7(g).  An
Option with respect to which a Participant has elected to exercise a Tandem SAR
shall, to the extent of the Shares covered by such exercise, be canceled
automatically and surrendered to the Company.  Such Option shall thereafter
remain exercisable according to its terms only with respect to the number of
Shares as to which it would otherwise be exercisable, less the number of Shares
with respect to which such Tandem SAR has been so exercised. Notwithstanding any
other provision of the Plan to the contrary, with respect to a Tandem SAR
granted in connection with an ISO:  (i) the Tandem SAR will expire no later than
the expiration of the related ISO; (ii) the value of the payment with respect to
the Tandem SAR may not exceed the difference between the Fair Market Value of
the Shares subject to the related ISO at the time the Tandem SAR is exercised
and the Option Price of the related ISO; and (iii) the Tandem SAR may be
exercised only when the Fair Market Value of the Shares subject to the ISO
exceeds the Option Price of the ISO.

 

(d)       Exercise of Freestanding SARs.    Freestanding SARs may be exercised
upon whatever terms and conditions the Committee, in its sole discretion, in
accordance with the Plan, determines and sets forth in the Award Agreement.

 

(e)       Award Agreement.  Each SAR grant shall be evidenced by an Award
Agreement that shall specify the number of Shares to which the SAR pertains, the
Grant Price, the term of the SAR, and such other terms and conditions as the
Committee shall determine in accordance with the Plan.

 

(f)        Term of SARs.  The term of a SAR granted under the Plan shall be
determined by the Committee, in its sole discretion, and set forth in the Award
Agreement; provided, however, that the term of any Tandem SAR shall be the same
as the related Option.

 

(g)       Payment of SAR Amount.  An election to exercise SARs shall be deemed
to have been made on the date of Notice of such election to the Company.  As
soon as practicable following such Notice, the Participant shall be entitled to
receive payment from the Company in an amount determined by multiplying:

 

(i)      The excess of the Fair Market Value of a Share on the date of exercise
over the Grant Price of the SAR; by

 

(ii)     The number of Shares with respect to which the SAR is exercised, after
deduction of any tax withholding in accordance with Section 16.

 

Notwithstanding the foregoing provisions of this Section 7(g) to the contrary,
the Committee may establish and set forth in the applicable Award Agreement a
maximum amount per Share that will be payable upon the exercise of a SAR.  At
the discretion of the Committee, such payment upon exercise of a SAR shall be in
cash, in Shares of equivalent Fair Market Value as of the date of such exercise,
or in some combination thereof.

 

(h)       Rights and Obligations as a Stockholder.   A Participant receiving a
SAR shall have the rights of a stockholder only as to Shares, if any, actually
issued to such Participant upon satisfaction or achievement of the terms and
conditions of the Award, and in accordance with the provisions of the Plan and
the applicable Award Agreement, and not with respect to Shares to which such
Award relates but which are not actually issued to such Participant.

 

(i)        Termination of Service.  Except as otherwise provided by
Section 7(d) or in the applicable Award Agreement, a SAR may be exercised only
to the extent that it is then

 

--------------------------------------------------------------------------------


 

exercisable, and if at all times during the period beginning with the date of
granting of such SAR and ending on the date of exercise of such SAR the
Participant is an Employee, Non-Employee Director, Eligible Shareholder or
Consultant, and shall terminate immediately upon a Termination of Service of the
Participant.  A SAR shall cease to become exercisable upon a Termination of
Service of the holder thereof, except as otherwise set forth in an Award
Agreement.    Notwithstanding the foregoing provisions of this Section 7(i) to
the contrary, the Committee may determine in its discretion that a SAR may be
exercised following any such Termination of Service, whether or not exercisable
at the time of such Termination of Service; provided, however, that in no event
may a SAR be exercised after the expiration date of such SAR specified in the
applicable Award Agreement.

 

8.     Restricted Stock and Restricted Stock Units.

 

(a) Awards of Restricted Stock and Restricted Stock Units.  Subject to the terms
and provisions of the Plan, the Committee, at any time and from time to time,
may grant Shares of Restricted Stock and/or Restricted Stock Units to
Participants in such amounts as the Committee shall determine.  Awards of
Restricted Stock may be made with or without the requirement of a cash payment
from the Participant to whom such Award is made in exchange for, or as a
condition precedent to, the completion of such Award and the issuance of Shares
of Restricted Stock, and any such required cash payment shall be set forth in
the applicable Award Agreement.  Subject to the terms and conditions of this
Section 8 and the Award Agreement, upon delivery of Shares of Restricted Stock
to a Participant, or creation of a book entry evidencing a Participant’s
ownership of Shares of Restricted Stock, pursuant to Section 8(f), the
Participant shall have all of the rights of a stockholder with respect to such
Shares, subject to the terms and restrictions set forth in this Section 8 or the
applicable Award Agreement or as determined by the Committee.

 

(b)       Award Agreement.   Each Restricted Stock and/or Restricted Stock Unit
Award shall be evidenced by an Award Agreement that shall specify the Period of
Restriction, the number of Shares of Restricted Stock or the number of
Restricted Stock Units granted, and such other provisions as the Committee shall
determine in accordance with the Plan.

 

(c)       Nontransferability of Restricted Stock.   Except as provided in this
Section 8, Shares of Restricted Stock may not be sold, transferred, pledged,
assigned, encumbered, alienated, hypothecated or otherwise disposed of until the
end of the applicable Period of Restriction established by the Committee and
specified in the Restricted Stock Award Agreement.

 

(d)       Period of Restriction and Other Restrictions.  The Period of
Restriction applicable to an Award of Restricted Stock or Restricted Stock Units
shall lapse based on a Participant’s continuing service or employment with the
Company or an Affiliate, the achievement of performance goals, the satisfaction
of other conditions or restrictions or upon the occurrence of other events, in
each case, as determined by the Committee, at its discretion, and stated in the
Award Agreement.

 

(e)       Delivery of Shares and Settlement of Restricted Stock Units.  Upon the
expiration of the Period of Restriction with respect to any Shares of Restricted
Stock, the restrictions set forth in the applicable Award Agreement shall be of
no further force or effect with respect to such Shares, except as set forth in
such Award Agreement.  If applicable stock certificates are held by the
Secretary of the Company or an escrow holder, upon such expiration, the Company
shall deliver to the Participant, or his beneficiary, without charge, the stock
certificate evidencing the Shares of Restricted Stock that have not then been
forfeited and with respect to which the Period of Restriction has expired.  
Unless otherwise provided by the Committee in an Award Agreement, upon the
expiration of the Period of Restriction with respect to any outstanding
Restricted Stock Units, the Company shall deliver to the Participant, or his
beneficiary, without charge, one Share for each such outstanding Restricted
Stock Unit; provided,

 

--------------------------------------------------------------------------------


 

however, that the Committee may, in its discretion, elect to (i) pay cash or
part cash and part Shares in lieu of delivering only Shares in respect of such
Restricted Stock Units, or (ii) in an Award Agreement, defer the delivery of
Shares beyond the expiration of the Period of Restriction.  If a cash payment is
made in lieu of delivering Shares, the amount of such payment shall be equal to
the Fair Market Value of such Shares as of the date on which the Period of
Restriction lapsed (or, if the payment is deferred in accordance with clause
(ii) of the previous sentence, on the date such Shares would have otherwise been
delivered) with respect to such Restricted Stock Units, less applicable tax
withholdings in accordance with Section 16.

 

(f)        Forms of Restricted Stock Awards.  Each Participant who receives an
Award of Shares of Restricted Stock shall be issued a stock certificate or
certificates evidencing the Shares covered by such Award registered in the name
of such Participant, which certificate or certificates shall bear an appropriate
legend, and, if the Committee determines that the Shares of Restricted Stock
shall be held by the Company or in escrow rather than delivered to the
Participant pending expiration of the Period of Restriction, the Committee may
require the Participant to additionally execute and deliver to the Company:   
(i)  an escrow agreement satisfactory to the Committee, if applicable, and
(ii) an appropriate stock power (endorsed in blank) with respect to such Shares
of Restricted Stock.  The Committee may require a Participant who receives a
certificate or certificates evidencing a Restricted Stock Award to immediately
deposit such certificate or certificates, together with a stock power or other
appropriate instrument of transfer, endorsed in blank by the Participant, with
signatures guaranteed in accordance with the Exchange Act if required by the
Committee, with the Secretary of the Company or an escrow holder as provided in
the immediately following sentence.  The Secretary of the Company or such escrow
holder as the Committee may appoint shall retain physical custody of each
certificate representing a Restricted Stock Award until the Period of
Restriction and any other restrictions imposed by the Committee or under the
Award Agreement with respect to the Shares evidenced by such certificate expire
or shall have been removed.   The foregoing to the contrary notwithstanding, the
Committee may, in its discretion, provide that a Participant’s ownership of
Shares of Restricted Stock prior to the lapse of the Period of Restriction or
any other applicable restrictions shall, in lieu of such certificates, be
evidenced by a “book entry” (i.e., a computerized or manual entry) in the
records of the Company or its designated agent in the name of the Participant
who has received such Award.  Such records of the Company or such agent shall,
absent manifest error, be binding on all Participants who receive Restricted
Stock Awards evidenced in such manner.  The holding of Shares of Restricted
Stock by the Company or such an escrow holder, or the use of book entries to
evidence the ownership of Shares of Restricted Stock, in accordance with this
Section 8(f), shall not affect the rights of Participants as owners of the
Shares of Restricted Stock awarded to them, nor affect the restrictions
applicable to such shares under the Award Agreement or the Plan, including the
Period of Restriction.

 

(g)       Rights and Obligations as a Stockholder.

 

(i)        Restricted Stock.  Unless otherwise determined by the Committee and
set forth in a Participant’s Award Agreement, to the extent permitted or
required by law, as determined by the Committee, Participants holding Shares of
Restricted Stock shall have the right to exercise full voting rights with
respect to those Shares during the Period of Restriction.  During the Period of
Restriction, Participants holding Shares of Restricted Stock shall be credited
with any cash dividends paid with respect to such Shares while they are so held,
unless determined otherwise by the Committee and set forth in the Award
Agreement.    In the Committee’s discretion, the Period of Restriction that is
applicable to the Restricted Stock may also apply to any such dividends if the
Award Agreement so provides.  Except as set forth in the Award Agreement, in the
event of (A) any adjustment as provided in Section 4(c), or (B) any shares or
securities are received as a dividend, or an extraordinary dividend is paid in
cash, on Shares of Restricted Stock, any new or additional Shares or securities
or any extraordinary dividends paid

 

--------------------------------------------------------------------------------


 

in cash received by a recipient of Restricted Stock shall be subject to the same
terms and conditions, including the Period of Restriction, as relate to the
original Shares of Restricted Stock.

 

(ii)       Restricted Stock Units.   A Participant receiving Restricted Stock
Units shall have the rights of a stockholder only as to Shares, if any, actually
issued to such Participant upon expiration of the Period of Restriction and
satisfaction or achievement of the terms and conditions of the Award, and in
accordance with the provisions of the Plan and the applicable Award Agreement,
and not with respect to Shares to which such Award relates but which are not
actually issued to such Participant.

 

(h)       Termination of Employment or Service.   Except as otherwise provided
in this Section 8(h), during the Period of Restriction, any Restricted Stock
Units and/or Shares of Restricted Stock held by a Participant shall be forfeited
and revert to the Company (or, if Shares of Restricted Stock were sold to the
Participant, the Participant shall be required to resell such Shares to the
Company at cost) upon the Participant’s Termination of Service or the failure to
meet or satisfy any applicable performance goals or other terms, conditions and
restrictions to the extent set forth in the applicable Award Agreement.  Each
applicable Award Agreement shall set forth the extent to which, if any, the
Participant shall have the right to retain Restricted Stock Units and/or Shares
of Restricted Stock, then subject to the Period of Restriction, following such
Participant’s Termination of Service.  Such provisions shall be determined in
the sole discretion of the Committee, shall be included in the applicable Award
Agreement, need not be uniform among all such Awards issued pursuant to the
Plan, and may reflect distinctions based on the reasons for, or circumstances
of, such Termination of Service.

 

9.     Other Stock-Based Awards.

 

(a)       Other Stock-Based Awards.  The Committee may grant types of
equity-based or equity-related Awards not otherwise described by the terms of
the Plan (including the grant or offer for sale of unrestricted Shares), in such
amounts and subject to such terms and conditions, as the Committee shall
determine. Such Other Stock-Based Awards may involve the transfer of actual
Shares to Participants, or payment in cash or otherwise of amounts based on the
value of Shares. The terms and conditions of such Awards shall be consistent
with the Plan and set forth in the Award Agreement and need not be uniform among
all such Awards or all Participants receiving such Awards.

 

(b)       Value of Other Stock-Based Awards. Each Other Stock-Based Award shall
be expressed in terms of Shares or units based on Shares, as determined by the
Committee. The Committee may establish performance goals in its discretion, and
any such performance goals shall be set forth in the applicable Award Agreement.
If the Committee exercises its discretion to establish performance goals, the
number and/or value of Other Stock-Based Awards that will be paid out to the
Participant will depend on the extent to which such performance goals are met.

 

(c)       Payment of Other Stock-Based Awards.  Payment, if any, with respect to
an Other Stock-Based Award shall be made in accordance with the terms of the
Award, as set forth in the Award Agreement, in cash, Shares or a combination of
cash and Shares, as the Committee determines.

 

(d)       Rights and Obligations as a Stockholder.  A Participant receiving an
Other Stock- Based Award shall have the rights of a stockholder only as to
Shares, if any, actually issued to such Participant upon satisfaction or
achievement of the terms and conditions of the Award, and in accordance with the
provisions of the Plan and the applicable Award Agreement, and not with respect
to Shares to which such Award relates but which are not actually issued to such
Participant.

 

--------------------------------------------------------------------------------


 

(e)       Termination of Service.  The Committee shall determine the extent to
which the Participant shall have the right, if any, to receive payments with
respect to an Other Stock-Based Award following the Participant’s Termination of
Service. Such provisions shall be determined in the sole discretion of the
Committee, such provisions may be included in the applicable Award Agreement,
but need not be uniform among all Other Stock-Based Awards issued pursuant to
the Plan, and may reflect distinctions based on the reasons for Termination of
Service.

 

10.     Dividend Equivalents.      Unless otherwise provided by the Committee,
no adjustment shall be made in the Shares issuable or taken into account under
Awards on account of cash dividends that may be paid or other rights that may be
issued to the holders of Shares prior to issuance of such Shares under such
Award.  The Committee may grant Dividend Equivalents based on the dividends
declared on Shares that are subject to any Award, including any Award the
payment or settlement of which is deferred pursuant to Section 20(d).  Any Award
of Dividend Equivalents may be credited as of the dividend payment dates, during
the period between the Grant Date of the Award and the date the Award becomes
payable or terminates or expires, as determined by the Committee.  Dividend
Equivalents may be subject to any limitations and/or restrictions determined by
the Committee. Dividend Equivalents shall be converted to cash or additional
Shares by such formula and at such time, and shall be paid at such times, as may
be determined by the Committee.

 

11.     Cash-Based Awards.

 

(a)       Grant of Cash-Based Awards.   Subject to the terms of the Plan,
Cash-Based Awards may be granted to Participants in such amounts and upon such
terms, and at any time and from time to time, as shall be determined by the
Committee, in accordance with the Plan.  A Cash-Based Award entitles the
Participant who receives such Award to receive a payment in cash upon the
attainment of applicable performance goals for the applicable performance
period, and/or satisfaction of other terms and conditions, in each case
determined by the Committee, and which shall be set forth in the Award
Agreement.   The terms and conditions of such Awards shall be consistent with
the Plan and set forth in the Award Agreement and need not be uniform among all
such Awards or all Participants receiving such Awards.

 

(b)       Earning and Payment of Cash-Based Awards.  Cash-Based Awards shall
become earned, in whole or in part, based upon the attainment of performance
goals specified by the Committee and/or the occurrence of any event or events
and/or satisfaction of such terms and conditions, including a Change of Control,
as the Committee shall determine, either at or after the Grant Date.  The
Committee shall determine the extent to which any applicable performance goals
and/or other terms and conditions of a Cash-Based Award are attained or not
attained following conclusion of the applicable performance period.    The
Committee may, in its discretion, waive any such performance goals and/or other
terms and conditions relating to any such Award, subject to Section 12, if
applicable.  Payment of earned Cash-Based Awards shall be as determined by the
Committee and set forth in the Award Agreement.

 

(c)       Termination of Employment or Service.  Each Award Agreement shall set
forth the extent to which the Participant shall have the right, if any, to
retain Cash-Based Award following such Participant’s Termination of Service. 
Such provisions shall be determined in the sole discretion of the Committee,
shall be included in the applicable Award Agreement, need not be uniform among
all such Awards issued pursuant to the Plan, and may reflect distinctions based
on the reasons for Termination of Service.

 

--------------------------------------------------------------------------------


 

12.     Transferability Of Awards; Beneficiary Designation.

 

(a)       Transferability of Incentive Stock Options.  No ISO or Tandem SAR
granted in connection with an ISO may be sold, transferred, pledged, assigned,
or otherwise alienated or hypothecated, other than by will or by the laws of
descent and distribution or in accordance with Section 12(c). Further, all ISOs
and Tandem SARs granted in connection with ISOs granted to a Participant shall
be exercisable during his or her lifetime only by such Participant.

 

(b)       All Other Awards.  Except as otherwise provided in Section 8(e) or
Section 12(c) or a Participant’s Award Agreement or otherwise determined at any
time by the Committee, no Award granted under the Plan may be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution; provided that the Committee may permit
further transferability, on a general or a specific basis, and may impose
conditions and limitations on any permitted transferability, subject to
Section 12(a) and any applicable Period of Restriction; provided further,
however, that no Award may be transferred for value or other consideration
without first obtaining approval thereof by the Board.  Further, except as
otherwise provided in a Participant’s Award Agreement or otherwise determined at
any time by the Committee, or unless the Committee decides to permit further
transferability, subject to Section 12(a) and any applicable Period of
Restriction, all Awards granted to a Participant under the Plan, and all rights
with respect to such Awards, shall be exercisable or available during his or her
lifetime only by or to such Participant. With respect to those Awards, if any,
that are permitted to be transferred to another individual, references in the
Plan to exercise or payment related to such Awards by or to the Participant
shall be deemed to include, as determined by the Committee, the Participant’s
permitted transferee.  In the event any Award is exercised by or otherwise paid
to the executors, administrators, heirs or distributees of the estate of a
deceased Participant, or such a Participant’s beneficiary, or the transferee of
an Award, in any such case, pursuant to the terms and conditions of the Plan and
the applicable Agreement and in accordance with such terms and conditions as may
be specified from time to time by the Committee, the Company shall be under no
obligation to issue Shares thereunder unless and until the Company is reasonably
satisfied that the person or persons exercising such Award, or to receive such
payment, are the duly appointed legal representative of the deceased
Participant’s estate or the proper legatees or distributees thereof or the named
beneficiary of such Participant, or the valid transferee of such Award, as
applicable.   Any purported assignment, transfer or encumbrance of an Award that
does not comply with this Section 12(b) shall be void and unenforceable against
the Company.

 

(c)       Beneficiary Designation.   Each Participant may, from time to time,
name any beneficiary or beneficiaries who shall be permitted to exercise his or
her Option or SAR or to whom any benefit under the Plan is to be paid in case of
the Participant’s death before he or she fully exercises his or her Option or
SAR or receives any or all of such benefit.   Each such designation shall revoke
all prior designations by the same Participant, shall be in a form prescribed by
the Company, and will be effective only when filed by the Participant in writing
with the Company during the Participant’s lifetime.   In the absence of any such
beneficiary designation, a Participant’s unexercised Option or SAR, or amounts
due but remaining unpaid to such Participant, at the Participant’s death, shall
be exercised or paid as designated by the Participant by will or by the laws of
descent and distribution.

 

13.     Rights of Participants.

 

(a)       Rights or Claims.  No person shall have any rights or claims under the
Plan except in accordance with the provisions of the Plan and any applicable
Award Agreement. The liability of the Company and any Affiliate under the Plan
is limited to the obligations expressly set forth in the Plan or an Award
Agreement, and no term or provision of the Plan or an Award Agreement may be
construed to impose any further or additional duties, obligations, or costs on
the Company or any Affiliate thereof or the Board or the Committee not expressly
set forth in the Plan or an Award Agreement.  The grant of an Award under the
Plan shall not confer any rights upon the Participant

 

--------------------------------------------------------------------------------


 

holding such Award other than such terms, and subject to such conditions, as are
specified in the Plan as being applicable to such type of Award, or to all
Awards, or as are expressly set forth in the Award Agreement evidencing such
Award.   Without limiting the generality of the foregoing, neither the existence
of the Plan nor anything contained in the Plan or in any Award Agreement (except
if such Award Agreement is an Individual Agreement and as explicitly sets forth
therein) shall be deemed to:

 

(i)      Give any Eligible Grantee the right to be retained in the employment or
service of the Company and/or an Affiliate, whether in any particular position,
at any particular rate of compensation, for any particular period of time or
otherwise;

 

(ii)     Restrict in any way the right of the Company and/or an Affiliate to
terminate, change or modify any Eligible Grantee’s employment or service at any
time with or without cause;

 

(iii)    Confer on any Eligible Grantee any right of continued relationship with
the Company and/or an Affiliate, or alter any relationship between them,
including any right of the Company or an Affiliate to terminate, change or
modify its relationship with an Eligible Grantee;

 

(iv)    Constitute a contract of employment or service between the Company or
any Affiliate and any Eligible Grantee, nor shall it constitute a right to
remain in the employ or service of the Company or any Affiliate;

 

(v)     Give any Eligible Grantee the right to receive any bonus, whether
payable in cash or in Shares, or in any combination thereof, from the Company
and/or an Affiliate, nor be construed as limiting in any way the right of the
Company and/or an Affiliate to determine, in its sole discretion, whether or not
it shall pay any Eligible Grantee bonuses, and, if so paid, the amount thereof
and the manner of such payment; or

 

(vi)    Give any Participant any rights whatsoever with respect to an Award
except as specifically provided in the Plan and the Award Agreement or in an
applicable Individual Agreement.

 

(b)       Adoption of the Plan.  The adoption of the Plan shall not be deemed to
give any Eligible Grantee or any other individual any right to be selected as a
Participant or to be granted an Award (except as contemplated in the Plan of
Reorganization or ancillary documents related thereto), or, having been so
selected, to be selected to receive a future Award.

 

(c)       Vesting.  Notwithstanding any other provision of the Plan, a
Participant’s right or entitlement to exercise or otherwise vest in any Award
not exercisable or vested at the Grant Date thereof shall only result from
continued services as a Non-Employee Director or Consultant, or continued
employment, as the case may be, with the Company or any Affiliate, or
satisfaction of any other performance goals or other conditions or restrictions
applicable, by its terms, to such Award, except, in each such case, as the
Committee may, in its discretion, expressly determine otherwise (in an Award
Agreement or otherwise).

 

(d)       No Effects on Benefits; No Damages.  Payments and other compensation
received by a Participant under an Award are not part of such Participant’s
normal or expected compensation or salary for any purpose, including calculating
termination, indemnity, severance, resignation, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments under any laws, plans, contracts, policies, programs,
arrangements or otherwise.     Except as set forth in an Award Agreement or
Individual Agreement, a Participant shall, by participating in

 

--------------------------------------------------------------------------------


 

the Plan, waive any and all rights to compensation or damages in consequence of
Termination of Service of such Participant for any reason whatsoever, whether
lawfully or otherwise, insofar as those rights arise or may arise from such
Participant ceasing to have rights under the Plan as a result of such
Termination of Service, or from the loss or diminution in value of such rights
or entitlements, including by reason of the operation of the terms of the Plan
or the provisions of any statute or law relating to taxation.  No claim or
entitlement to compensation or damages arises from the termination of the Plan
or diminution in value of any Award or Shares purchased or otherwise received
under the Plan, in all cases, provided that the Company has complied with the
terms of the Plan and the applicable Award Agreement.

 

(e)       One or More Types of Awards.  A particular type of Award may be
granted to a Participant either alone or in addition to other Awards under the
Plan.

 

14.                               Change of Control.  Except as the Committee
may otherwise specify with respect to particular Awards in the relevant Award
Agreement, in the case of and subject to the consummation of a Change of
Control, the parties thereto may cause the assumption or continuation of Awards
theretofore granted by the successor entity, or the substitution of such Awards
with new Awards of the successor entity or parent thereof, with appropriate
adjustment as to the number and kind of shares and, if appropriate, the per
share exercise prices, as such parties shall agree. Upon the effective time of
the Change of Control, the Plan and all outstanding Awards granted hereunder
shall terminate. In the event of such termination, (i) the Company shall have
the option (in its sole discretion) to make or provide for a cash payment to the
Participants holding Options and Stock Appreciation Rights, in exchange for the
cancellation thereof, in an amount equal to the difference between (A) the
Change of Control Price multiplied by the number of shares of Stock subject to
outstanding Options and Stock Appreciation Rights (to the extent then
exercisable at prices not in excess of the Change of Control Price) and (B) the
aggregate exercise price of all such outstanding Options and Stock Appreciation
Rights; or (ii) each Participant shall be permitted, within a specified period
of time prior to the consummation of the Change of Control as determined by the
Committee, to exercise all outstanding Options and Stock Appreciation Rights (to
the extent then exercisable) held by such Participant.

 

15.     Amendment and Termination.

 

(a)       Amendment and Termination of the Plan.  The Board may, at any time and
with or without prior notice, amend, alter, suspend or terminate the Plan,
retroactively or otherwise, but no such amendment, alteration, suspension or
termination of the Plan shall be made which would adversely affect the rights of
any Participant with respect to a previously granted Award without such
Participant’s written consent, except any such amendment made to comply with
applicable law, tax rules, stock exchange rules or accounting rules.  In
addition, no such amendment shall be made without the approval of the Company’s
stockholders to the extent such approval is required by any applicable law, tax
rules, stock exchange rules or accounting rules (including as necessary to
comply with any rules or requirements of any securities exchange or inter-dealer
quotation system on which the Shares may be listed or quoted).  Except as
provided in Section 4(c) or 14, without prior stockholder approval, in no event
may the Committee exercise its discretion to reduce the exercise price of
outstanding Stock Options or Stock Appreciation Rights or effect repricing
through cancellation and re-grants or cancellation of Stock Options or Stock
Appreciation Rights in exchange for cash.

 

(b)       Amendment of Awards.    Subject to the immediately following sentence,
the Committee may unilaterally amend or alter the terms of any Award theretofore
granted, including any Award Agreement, retroactively or otherwise, but no such
amendment shall be inconsistent with the terms and conditions of the Plan or
adversely affect the rights of the Participant to whom such Award was granted
with respect to such Award without his or her written consent, except such an
amendment

 

--------------------------------------------------------------------------------

 

made to cause the Plan or such Award to comply with applicable law, tax rules,
stock exchange rules or accounting rules.

 

(c)       Individual Agreements.  The provisions of any Individual Agreement
that make express reference to the Plan or any Awards, or otherwise to equity or
equity-based awards made by the Company or an Affiliate, shall prevail over the
provisions of the Plan and the applicable Award Agreement in the case of a
conflict between such provisions and the provisions of the Plan and the
applicable Award Agreement; provided that an Award Agreement may specifically
provide that all or a portion of the provisions of the Individual Agreement will
not prevail, in which case, to that extent, the Plan and Award Agreement will
apply in accordance with their terms.

 

16.     Tax Withholding and Other Tax Matters.

 

(a)       Tax Withholding.  The Company and/or any Affiliate are authorized to
withhold from any Award granted or payment due under the Plan the amount of all
Federal, state, local and non-United States taxes due in respect of such Award
or payment and take any such other action as may be necessary or appropriate, as
determined by the Committee, to satisfy all obligations for the payment of such
taxes. No later than the date as of which an amount first becomes includible in
the gross income or wages of a Participant for federal, state, local, or non-
U.S. tax purposes with respect to any Award, such Participant shall pay to the
Company, or make arrangements satisfactory to the Committee regarding the
payment of, any federal, state, local or non-U.S. taxes or social security (or
similar) contributions of any kind required by law to be withheld with respect
to such amount.  The obligations of the Company under the Plan shall be
conditional on such payment or satisfactory arrangements (as determined by the
Committee in its discretion), and the Company and the Subsidiaries and
Affiliates shall, to the extent permitted by law, have the right to deduct any
such taxes from any payment otherwise due to such Participant, whether or not
under the Plan.

 

(b)       Withholding or Tendering Shares.      Without limiting the generality
of Section 16(a), subject to any applicable laws, a Participant may (unless
disallowed by the Committee to the extent not provided in an Award Agreement)
elect to satisfy or arrange to satisfy, in whole or in part, the tax obligations
incident to an Award by: (i) electing to have the Company withhold Shares or
other property otherwise deliverable to such Participant pursuant to his or her
Award (provided, however, that the amount of any Shares so withheld shall not
exceed the amount necessary to satisfy required Federal, state, local and
non-United States withholding obligations using the minimum statutory
withholding rates for Federal, state, local and/or non- U.S. tax purposes,
including payroll taxes, that are applicable to supplemental taxable income)
and/or (ii) tendering to the Company Shares already owned by such Participant
(or by such Participant and his or her spouse jointly) and which meet any such
requirements as the Committee may determine are necessary in order to avoid an
accounting earnings charge on account of the use of such Shares to satisfy such
tax obligations), based, in each case, on the Fair Market Value of the Common
Stock on the payment date as determined by the Committee.  All such elections
shall be irrevocable, made in writing, signed by the Participant, and shall be
subject to any restrictions or limitations that the Committee, in its sole
discretion, deems appropriate (to the extent not explicitly permitted by an
Award Agreement).  The Committee may establish such procedures as it deems
appropriate, including making irrevocable elections, for settlement of
withholding obligations with Common Stock.

 

(c)       Restrictions.  The satisfaction of tax obligations pursuant to this
Section 16 shall be subject to such restrictions as the Committee may impose,
including any restrictions required by applicable law or the rules and
regulations of the SEC, and shall be construed consistent with an intent to
comply with any such applicable laws, rule and regulations.

 

--------------------------------------------------------------------------------


 

(d)       Special ISO Obligations.    The Committee may require a Participant to
give prompt written notice to the Company concerning any disposition of Shares
received upon the exercise of an ISO within: (i) two (2) years from the Grant
Date such ISO to such Participant or (ii) one (1) year from the transfer of such
Shares to such Participant or (iii) such other period as the Committee may from
time to time determine.  The Committee may direct that a Participant with
respect to an ISO undertake in the applicable Award Agreement to give such
written notice described in the preceding sentence, at such time and containing
such information as the Committee may prescribe, and/or that the certificates
evidencing Shares acquired by exercise of an ISO refer to such requirement to
give such notice.

 

(e)       Section 83(b) Election.  If a Participant makes an election under
Section 83(b) of the Code to be taxed with respect to an Award as of the date of
transfer of Shares rather than as of the date or dates upon which the
Participant would otherwise be taxable under Section 83(a) of the Code, such
Participant shall deliver a copy of such election to the Company upon or prior
to the filing such election with the Internal Revenue Service.  Neither the
Company nor any Affiliate shall have any liability or responsibility relating to
or arising out of the filing or not filing of any such election or any defects
in its construction.

 

(f)        No Guarantee of Favorable Tax Treatment.   Although the Company
intends to administer the Plan so that Awards will be exempt from, or will
comply with, the requirements of Code Section 409A, the Company does not warrant
that any Award under the Plan will qualify for favorable tax treatment under
Code Section 409A or any other provision of federal, state, local, or non-United
States law.  The Company shall not be liable to any Participant or any other
person or entity for any tax, interest, or penalties the Participant might owe
as a result of the grant, holding, vesting, exercise, or payment of any Award
under the Plan.

 

(g)       Nonqualified Deferred Compensation.

 

(i)      It is the intention of the Company that no Award shall be deferred
compensation subject to Code Section 409A unless and to the extent that the
Committee specifically determines otherwise as provided in paragraph (ii) of
this Section 16(g), and the Plan and the terms and conditions of all Awards
shall be interpreted and administered accordingly.

 

(ii)     The terms and conditions governing any Awards that the Committee
determines will be subject to Section 409A of the Code, including any rules for
payment or elective or mandatory deferral of the payment or delivery of Shares
or cash pursuant thereto, and any rules regarding treatment of such Awards in
the event of a Change of Control, shall be set forth in the applicable Award
Agreement and shall be intended to comply in all respects with Section 409A of
the Code, and the Plan and the terms and conditions of such Awards shall be
interpreted and administered accordingly.

 

(iii)    The Committee shall not extend the period to exercise an Option or
Stock Appreciation Right to the extent that such extension would cause the
Option or Stock Appreciation Right to become subject to Code Section 409A.

 

(iv)    No Dividend Equivalents shall relate to Shares underlying an Option or
SAR unless such Dividend Equivalent rights are explicitly set forth as a
separate arrangement and do not cause any such Option or SAR to be subject to
Code Section 409A.

 

(v)     If for any reason, such as imprecision in drafting, any provision of the

 

--------------------------------------------------------------------------------


 

Plan and/or any Award Agreement does not accurately reflect its intended
establishment of an exemption from (or compliance with) Code Section 409A, as
demonstrated by consistent interpretations or other evidence of intent, such
provision shall be considered ambiguous as to its exemption from (or compliance
with) Code Section 409A and shall be interpreted by the Company in a manner
consistent with such intent, as determined in the discretion of the Company. 
If, notwithstanding the foregoing provisions of this Section 16(g)(v), any
provision of the Plan or any Award Agreement would cause a Participant to incur
any additional tax or interest under Code Section 409A, the Company shall reform
such provision in a manner intended to avoid the incurrence by such Participant
of any such additional tax or interest; provided that the Company shall
maintain, to the extent reasonably practicable, the original intent and economic
benefit to the Participant of the applicable provision without violating the
provisions of Code Section 409A.

 

(vi)    Notwithstanding the provisions of Section 4(c) to the contrary, (1) any
adjustments made pursuant to Section 4(c) to Awards that are considered
“deferred compensation” subject to Section 409A of the Code shall be made in
compliance with the requirements of Section 409A of the Code; (2) any
adjustments made pursuant to Section 4(c) to Awards that are not considered
“deferred compensation” subject to Section 409A of the Code shall be made in
such a manner as to ensure that after such adjustment, the Awards either
(A) continue not to be subject to Section 409A of the Code or (B) comply with
the requirements of Section 409A of the Code; and (3) in any event, neither the
Committee nor the Board shall have any authority to make any adjustments,
substitutions or changes pursuant to Section 4(c) to the extent the existence of
such authority would cause an Award that is not intended to be subject to
Section 409A of the Code at the Grant Date thereof to be subject to Section 409A
of the Code.

 

(vii)   If any Award is subject to Section 409A of the Code, the provisions of
Section 14 shall be applicable to such Award only to the extent specifically
provided in the Award Agreement and permitted pursuant to paragraph (ii) of this
Section 16(g).

 

(viii)  Notwithstanding any other provision in the Plan, any Award Agreement or
any other written document establishing the terms and conditions of an Award, if
any Participant is a “specified employee,” within the meaning of Section 409A of
the Code, as of the date of his or her “separation from service” (as defined
under Section 409A of the Code), then, to the extent required by Treasury
Regulation Section 1.409A-3(i)(2) (or any successor provision), any payment made
to such Participant on account of his or her separation from service shall not
be made before a date that is six months after the date of his or her separation
from service.  The Committee may elect any of the methods of applying this
rule that are permitted under Treasury Regulation Section 1.409A-3(i)(2)(ii) (or
any successor provision).

 

17.     Limits Of Liability; Indemnification.

 

(a)       Limits of Liability.    Any liability of the Company or an Affiliate
to any Participant with respect to any Award shall be based solely upon
contractual obligations created by the Plan and the Award Agreement.

 

(i)      None of the Company, any Affiliate, any member of the Board or the
Committee or any other person participating in any determination of any question
under the Plan, or in the interpretation, administration or application of the
Plan, shall have any liability, in the absence of bad faith, to any party for
any action taken or not taken in connection with the Plan, except as may
expressly be provided by statute.

 

--------------------------------------------------------------------------------


 

(ii)     Each member of the Committee, while serving as such, shall be
considered to be acting in his or her capacity as a director of the Company. 
Members of the Board of Directors and members of the Committee acting under the
Plan shall be fully protected in relying in good faith upon the advice of
counsel and shall incur no liability except for gross negligence or willful
misconduct in the performance of their duties.

 

(iii)    The Company shall not be liable to a Participant or any other person as
to: (i) the non-issuance of Shares as to which the Company has been unable to
obtain (after use of commercially reasonable efforts) from any regulatory body
having relevant jurisdiction the authority reasonably deemed by the Committee or
the Company’s counsel to be necessary to the lawful issuance and sale of any
Shares hereunder, (ii) any tax consequence expected, but not realized, by any
Participant or other person due to the receipt, exercise or settlement of any
Option or other Award, or (iii) any tax, interest, or penalties any Participant
or other person might owe as a result of the grant, holding, vesting, exercise,
or payment of any Award under the Plan.

 

(b)       Indemnification.   Subject to the requirements of Delaware law, each
individual who is or shall have been a member of the Committee or of the Board,
or an officer of the Company to whom authority was delegated in accordance with
Section 3, shall be indemnified and held harmless by the Company against and
from any loss, cost, liability, or expense that may be imposed upon or
reasonably incurred by him or her in connection with or resulting from any
claim, action, suit, or proceeding to which he or she may be a party or in which
he or she may be involved by reason of any action taken or failure to act under
the Plan and against and from any and all amounts paid by him or her in
settlement thereof, with the Company’s approval, or paid by him or her in
satisfaction of any judgment in any such action, suit, or proceeding against him
or her, provided he or she shall give the Company an opportunity, at its own
expense, to handle and defend the same before he or she undertakes to handle and
defend it on his or her own behalf, unless such loss, cost, liability, or
expense is a result of the individual’s own willful misconduct or except as
provided by statute.  The foregoing right of indemnification shall not be
exclusive of any other rights of indemnification to which such individual may be
entitled under the Company’s Certificate of Incorporation or By-Laws, as a
matter of law, or otherwise, or any power that the Company may have to indemnify
or hold harmless such individual.

 

18.     Successors.  All obligations of the Company under the Plan with respect
to Awards granted hereunder shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business and/or assets of the Company.

 

19.     Forfeiture / Clawback.  The Committee may, in its discretion, specify in
an Award Agreement or a policy that is incorporated into an Award Agreement by
reference, that a Participant’s rights, payments, and benefits with respect to
an Award shall be subject to reduction, cancellation, forfeiture, rescission or
recoupment upon the occurrence of certain specified events, in addition to any
otherwise applicable vesting, restrictions or performance conditions of an
Award. Such events may include, but shall not be limited to, Termination of
Service with or without cause, breach of noncompetition, confidentiality, or
other restrictive covenants that may apply to the Participant, or restatement of
the Company’s financial statements to reflect adverse results from those
previously released financial statements, as a consequence of errors, omissions,
fraud, or misconduct.

 

20.     Miscellaneous.

 

(a)       Drafting Context; Captions.   Except where otherwise indicated by the
context, any masculine term used herein also shall include the feminine; the
plural shall include the singular and the

 

--------------------------------------------------------------------------------


 

singular shall include the plural.  The words “Section” and “paragraph” herein
shall refer to provisions of the Plan, unless expressly indicated otherwise. The
words “include,” “includes,” and “including” herein shall be deemed to be
followed by “without limitation” whether or not they are in fact followed by
such words or words of similar import, unless the context otherwise requires. 
The headings and captions appearing herein are inserted only as a matter of
convenience. They do not define, limit, construe, or describe the scope or
intent of the provisions of the Plan.

 

(b)       Severability.  In the event any provision of the Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.

 

(c)       Exercise and Payment of Awards.   An Award shall be deemed exercised
or claimed when the Secretary of the Company or any other Company official or
other person designated by the Committee for such purpose receives appropriate
Notice from a Participant, in form acceptable to the Committee, together with
payment of the applicable Option Price, Grant Price or other purchase price, if
any, in compliance with Section 16, in accordance with the Plan and such
Participant’s Award Agreement.

 

(d)       Deferrals.   Subject to applicable law, the Committee may from time to
time establish procedures pursuant to which a Participant may defer on an
elective basis receipt of all or a portion of the cash or Shares subject to an
Award on such terms and conditions as the Committee shall determine, including
those of any deferred compensation plan of the Company or any Affiliate
specified by the Committee for such purpose.

 

(e)       No Effect on Other Plans.    Neither the adoption of the Plan nor
anything contained herein shall affect any other compensation or incentive plans
or arrangements of the Company or any Affiliate, or prevent or limit the right
of the Company or any Affiliate to establish any other forms of incentives or
compensation for their directors, officers, eligible employees or consultants or
grant or assume options or other rights otherwise than under the Plan.

 

(f)        Requirements of Law; Limitations on Awards.

 

(i)      The granting of Awards and the issuance of Shares under the Plan shall
be subject to all applicable laws, rules, and regulations, and to such approvals
by any governmental agencies or national securities exchanges as may be
required.

 

(ii)     If at any time the Committee shall determine, in its discretion, that
the listing, registration and/or qualification of Shares upon any securities
exchange or under any state, Federal or non-United States law, or the consent or
approval of any governmental regulatory body, is necessary or desirable as a
condition of, or in connection with, the sale or purchase of Shares hereunder,
the Company shall have no obligation to allow the grant, exercise or payment of
any Award, or to issue or deliver evidence of title for Shares issued under the
Plan, in whole or in part, unless and until such listing, registration,
qualification, consent and/or approval shall have been effected or obtained, or
otherwise provided for, free of any conditions not acceptable to the Committee.

 

(iii)    If at any time counsel to the Company shall be of the opinion that any
sale or delivery of Shares pursuant to an Award is or may be in the
circumstances unlawful or result in the imposition of excise taxes on the
Company or any Affiliate under the statutes, rules or regulations of any
applicable jurisdiction, the Company shall have no obligation to make such sale
or delivery, or to make any application or to effect or to maintain any
qualification or

 

--------------------------------------------------------------------------------


 

registration under the Securities Act, or otherwise with respect to Shares or
Awards and the right to exercise or payment of any Option or Award shall be
suspended until, in the opinion of such counsel, such sale or delivery shall be
lawful or will not result in the imposition of excise taxes on the Company or
any Affiliate.

 

(iv)    Upon termination of any period of suspension under this Section 20(f),
any Award affected by such suspension which shall not then have expired or
terminated shall be reinstated as to all Shares available before such suspension
and as to the Shares which would otherwise have become available during the
period of such suspension, but no suspension shall extend the term of any Award.

 

(v)     The Committee may require each person receiving Shares in connection
with any Award under the Plan to represent and agree with the Company in writing
that such person is acquiring such Shares for investment without a view to the
distribution thereof, and/or provide such other reasonable representations and
agreements as the Committee may prescribe.  The Committee, in its absolute
discretion, may impose such restrictions on the ownership and transferability of
the Shares purchasable or otherwise receivable by any person under any Award as
it deems appropriate.  Any such restrictions shall be set forth in the
applicable Award Agreement at the grant date, and the certificates evidencing
such shares may include any legend that the Committee deems appropriate to
reflect any such restrictions.

 

(vi)    An Award and any Shares received upon the exercise or payment of an
Award shall be subject to such other transfer and/or ownership restrictions
and/or legending requirements as the Committee may establish in its discretion
and may be referred to on the certificates evidencing such Shares, including
restrictions under applicable Federal securities laws, under the requirements of
any stock exchange or market upon which such Shares are then listed and/or
traded, and under any blue sky or state securities laws applicable to such
Shares.

 

(g)       Participants Deemed to Accept Plan.   By accepting any benefit under
the Plan, each Participant and each person claiming under or through any such
Participant shall be conclusively deemed to have indicated their acceptance and
ratification of, and consent to, all of the terms and conditions of the Plan and
any action taken under the Plan by the Board, the Committee or the Company, in
any case in accordance with the terms and conditions of the Plan.

 

(h)       Governing Law.  Except as to matters concerning the issuance of Shares
or other matters of corporate governance, which shall be determined, and related
Plan and Award provisions, which shall be construed, under the laws of the State
of Delaware, the Plan and each Award Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware, excluding any
conflicts or choice of law rule or principle that might otherwise refer
construction or interpretation of the Plan to the substantive law of another
jurisdiction.  Unless otherwise provided in the Award Agreement, Participants
are deemed to submit to the exclusive jurisdiction and venue of the federal or
state courts of the State of Delaware, to resolve any and all issues that may
arise out of or relate to the Plan or any related Award Agreement.

 

(i)        Plan Unfunded.  The Plan shall be an unfunded plan for incentive
compensation. The Company shall not be required to establish any special or
separate fund or to make any other segregation of assets to assure the issuance
of Shares or the payment of cash upon exercise or payment of any Award. 
Proceeds from the sale of Shares pursuant to Options or other Awards granted
under the Plan shall constitute general funds of the Company.  With respect to
any payments not yet made to any person pursuant to an Award, nothing contained
in the Plan or any Award Agreement shall give such person any rights that are
greater than those of a general creditor of the Company or any Affiliate, and a
Participant’s

 

--------------------------------------------------------------------------------


 

rights under the Plan at all times constitute an unsecured claim against the
general assets of the Company for the payment any amounts as they come due under
the Plan.  Neither the Participant nor the Participant’s duly- authorized
transferee or beneficiaries shall have any claim against or rights in any
specific assets, Shares, or other funds of the Company or any Affiliate.

 

(j)        Administration Costs.  The Company shall bear all costs and expenses
incurred in administering the Plan, including expenses of issuing Shares
pursuant to any Options or other Awards granted hereunder.

 

(k)       Uncertificated Shares.  To the extent that the Plan provides for
issuance of certificates to reflect the transfer of Shares, the transfer of such
Shares may nevertheless be effected on a noncertificated basis, to the extent
not prohibited by applicable law or the rules of any stock exchange.

 

(l)        No Fractional Shares.   An Option or other Award shall not be
exercisable with respect to a fractional Share or the lesser of fifty (50)
shares or the full number of Shares then subject to the Option or other Award. 
No fractional Shares shall be issued upon the exercise or payment of an Option
or other Award.

 

(m)      Affiliate Eligible Grantees.   In the case of a grant of an Award to
any Eligible Grantee of an Affiliate, the Company may, if the Committee so
directs, issue or transfer the Shares, if any, covered by the Award to such
Affiliate, for such lawful consideration as the Committee may specify, upon the
condition or understanding that such Affiliate will transfer such Shares to such
Eligible Grantee in accordance with the terms and conditions of such Award and
those of the Plan.  The Committee may also adopt procedures regarding treatment
of any Shares so transferred to an Affiliate that are subsequently forfeited or
canceled.

 

(n)       Data Protection.   By participating in the Plan, each Participant
consents to the collection, processing, transmission and storage by the Company,
in any form whatsoever, of any data of a professional or personal nature which
is necessary for the purposes of administering the Plan.  The Company may share
such information with any Affiliate, any trustee, its registrars, brokers, other
third-party administrator or any person who obtains control of the Company or
any Affiliate or any division respectively thereof.

 

(o)       Right of Offset.  To the extent permitted by applicable law, the
Company and the Affiliates shall have the right to offset against the
obligations to make payment or issue any Shares to any Participant under the
Plan, any outstanding amounts (including travel and entertainment advance
balances, loans, tax withholding amounts paid by the employer or amounts
repayable to the Company or any Affiliate pursuant to tax equalization, housing,
automobile or other employee programs) such Participant then owes to the Company
or any Affiliate and any amounts the Committee otherwise reasonably deems
appropriate pursuant to any tax equalization policy or agreement, in each case
to the extent permitted by applicable law and not in violation of Code
Section 409A.

 

(p)       Participants Based Outside of the United States.    The Committee may
grant awards to Eligible Grantees who are non-United States nationals, or who
reside outside the United States or who are not compensated from a payroll
maintained in the United States or who are otherwise subject to (or could cause
the Company to be subject to) legal or regulatory provisions of countries or
jurisdictions outside the United States, on such terms and conditions different
from those specified in the Plan as may, in the judgment of the Committee, be
necessary or desirable to foster and promote achievement of the purposes of the
Plan and comply with such legal or regulatory provisions, and, in furtherance of
such purposes, the Committee may make or establish such modifications,
amendments, procedures or

 

--------------------------------------------------------------------------------


 

subplans as may be necessary or advisable to comply with such legal or
regulatory requirements (including to maximize tax efficiency).

 

*         *          *

 

--------------------------------------------------------------------------------
